DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “the strip of material comprising two lateral ends and an intermediate part”. It is unclear if “the two lateral ends” are the same or different than “two end parts”, also the part of “strip of material recited in line 2 of claim 11.
Also, “the lateral ends of the tube” in lines 10-11 lacks antecedent basis since “the lateral ends” in line 2 is a part of “the tube”
Considering a strip of material only has two ends, “two lateral ends” and “the lateral ends of the tube” are construed as referring to the “two end parts” of the strip.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (WO 2008/011115) alone.
Regarding claim 1, Rogers discloses a tube (tube 8910, Fig. 103, the tube 8910 is similar to flat tubes 8410-8819 as in Figs. 97-102, see paragraph 00485) for a heat exchanger made from a strip of material (see Fig. 98), the strip of material having two end parts (parts of the strip bent downward from top horizontal portions of the strip, see annotated Fig. 103 below) joined such as to form the tube (see the cross section of the tube in Fig. 100),
the strip of material forming the tube is folded on itself such as to define at least one fold (8630, Fig. 100) formed by two strip portions with continuity of material such that at least one strip portion of the fold (the fold 8630 includes two sections of strip material folded on itself to form a double thickness wall):
is a strip portion (the fold 8630 is a portion of a strip) for protecting the tube in the event of an impact from an element outside the tube (the fold 8630 provides extra thickness for protection of the tube at a lateral end of the tube), and
is formed in an intermediate part of the strip of material (the fold 8630 is formed at an intermediate part of the strip between the two ends 8978 and 8980),
wherein the two end parts join in a join zone to close the tube (see also the annotated figure below, the two parts join in the join zone).

    PNG
    media_image1.png
    143
    452
    media_image1.png
    Greyscale

Rogers (for embodiments Figs. 97-103) fails to explicitly disclose wherein the two end parts join in a join zone to close the tube in a sealed manner.
Rogers further discloses (paragraph 0155) discloses that free longitudinal edges of the single part can be brought together and joined by brazing. Paragraph 0479 of Rogers discloses internal pressure capacity of the flat tube 8510.
Therefore, it is understood that one skilled in the art would braze the “join zone” in order to prevent fluid leak and pressure loss from the tube 8910.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the two end parts join in a join zone to close the tube in a sealed manner in Rogers in order to prevent pressure loss or fluid leak from the tube.
Regarding claim 2, Rogers further discloses wherein the intermediate part (the intermediate part of the strip at the fold 8630) lacks the join zone between the two end parts (the intermediate part does not include “join zone” at the center of the tube 8910 in embodiment Fig. 103).
Regarding claim 3
Regarding claim 4, Rogers further discloses wherein the strip of material folded such as to form a protuberance extending from the tube toward the exterior of the tube (the fold 8630 is a convex structure which has its convex side facing towards the exterior of the tube).
Regarding claim 5, Rogers further discloses wherein the protuberance has a thickness at least equal to twice the material thickness of the strip of material (the convex structure of the fold 8630 has triple the thickness of the strip).
Regarding claim 6, Rogers further discloses wherein the protuberance forms, with the general plane of extension of the tube (horizontal direction of Fig. 100), a non-zero angle of the order of 30° (the convex structure forms an angle of 30° near the bottom and top side, since the curvature of the convex structure includes angles from 0 to 90 degrees).
Regarding claim 7, Rogers further discloses in which the protuberance extends over a width equal to at least twice and to at most ten times the material thickness of the strip of material (the convex structure of the fold 8630 has triple the thickness of the strip which extends over a width or horizontal direction of Fig. 100).
Regarding claim 8, Rogers further discloses wherein the strip of material is folded in the direction of the height of the tube, such as to form an excess thickness of material (the fold 8630 includes folds at bottom and top sides of the tube which are provided in a height direction of the tube to form extra thickness on a lateral side).
Regarding claim 9, Rogers further discloses wherein the height of the strip portions of said at least one fold of the order of the height of the tube (the height between the two folds are the same as the height of the tube).
Regarding claim 10, Rogers discloses a heat exchanger (Fig. 88), comprising:

wherein the strip of material forming each tube is folded on itself such as to define at least one fold (8630, Fig. 100) formed by two strip portions with continuity of material such that at least one strip portion of the fold (the fold 8630 includes two sections of strip material folded on itself to form a double thickness wall):
is a strip portion (the fold 8630 is a portion of a strip) for protecting the tube in the event of an impact from an element outside each tube (the fold 8630 provides extra thickness for protection of the tube at a lateral end of the tube), and
is formed in an intermediate part of the strip of material (the fold 8630 is formed at an intermediate part of the strip between the two ends 8978 and 8980),
wherein the two end parts join in a join zone to close the tube (see also the annotated figure in claim 1 above, the two parts join in the join zone).
Rogers (for embodiment Figs. 97-103) fails to explicitly disclose wherein the two end parts join in a join zone to close the tube in a sealed manner.
Rogers further discloses (paragraph 0155) discloses that free longitudinal edges of the single part can be brought together and joined by brazing. Paragraph 0479 of Rogers discloses internal pressure capacity of the flat tube 8510.
Therefore, it is understood that one skilled in the art would braze the “join zone” in order to prevent fluid leak and pressure loss from the tube 8910.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the two end parts join in a join zone to close the tube in a sealed manner in Rogers in order to prevent pressure loss or fluid leak from the tube.
Regarding claim 11, Rogers discloses a tube (tube 8910, Fig. 103, the tube 8910 is similar to flat tubes 8410-8819 as in Figs. 97-102, see paragraph 00485) for a heat exchanger made from a strip of material (see Fig. 98),
the strip of material comprising two end parts (parts of the strip bent downward from top horizontal portions of the strip, see annotated Fig. 103 in claim 1 above) joined such as to form the tube (see the cross section of the tube in Fig. 100), the strip material comprising two lateral ends (as best understood, the two lateral ends are the two downward bent parts noted above) and an intermediate part (the portion of the strip at top and bottom sides of the tube between left and right sides of the tube 8910);
wherein the strip of material forming the tube is folded on itself such as to define at least one fold (8630, Fig. 100) formed by two strip portions with continuity of material such that at least one strip portion of the fold (the fold 8630 includes two sections of strip material folded on itself to form a double thickness wall:
is a strip portion (the fold 8630 is a portion of a strip) for protecting the tube in the event of an impact from an element outside the tube (the fold 8630 provides extra thickness for protection of the tube at a lateral end of the tube), and

wherein the intermediate part is the portion of the tube that does not include the lateral ends of the tube (the top and bottom sides does not include the two downward bent parts of the strip) and is a longitudinal extension corresponding to the longitudinal extension of the tube (the top and bottom sides are a longitudinal extension of the tube which is in a direction into or out from the page of Fig. 100), 
wherein the two end parts join in a join zone to close the tube (see also the annotated figure in claim 1 above, the two parts join in the join zone).
Rogers (for embodiment Figs. 97-103) fails to explicitly disclose wherein the two end parts join in a join zone to close the tube in a sealed manner.
Rogers further discloses (paragraph 0155) discloses that free longitudinal edges of the single part can be brought together and joined by brazing. Paragraph 0479 of Rogers discloses internal pressure capacity of the flat tube 8510.
Therefore, it is understood that one skilled in the art would braze the “join zone” in order to prevent fluid leak and pressure loss from the tube 8910.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein the two end parts join in a join zone to close the tube in a sealed manner in Rogers in order to prevent pressure loss or fluid leak from the tube.
Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

Applicant’s arguments with respect to claim(s) 1-11 (that Rogers fails to disclose those longitudinal edges join to close the tube in a sealed manner) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (an obviousness rejection to make the tube joint sealed is currently relied upon).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763